DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Species 1 including claims 1-12 in the reply filed on 07/07/2022 have been fully considered, however, the Applicant’s arguments are not persuasive. In this case, species 2 drawn to Fig. 2, species 3 drawn to Fig. 3, species 4 drawn to Fig. 4-6 comprise elements that are different from species 1 (Fig. 1 and Figs. 7-8). In particular, the shaft 23 in Fig. 2 has a marker 27’, wherein Fig. 3 does not have marker 27’, and the impeller 21 of both Figs. 2 and 3 does not have magnets 24. In regard to species 4, Figs. 4-6 includes holders 50 formed as a basket for containing ingredients. Hence, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species 1-4, lack unity of invention because even though the inventions of these groups require the technical feature of “a machine for stirring a liquid food substance comprises a container, and an impeller”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yu (CN 203597808 U).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/25/2022, 11/30/2021, 06/09/2021 and 05/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “such as”, “e.g.”, or “for instance”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 1, the phrase “the maximum stirring distance being greater than the resting distance” is clear because a distance is formed between two points, and it appears that only the first point (e.g., the impeller position) is mentioned in the claim for both of the maximum stirring distance and the resting distance. In other words, the claim does not claim the second point (e.g., the bottom of the container) to form the maximum stirring distance or the resting distance so as the maximum stirring distance being greater than the resting distance.

Regarding claims 3, 4, and 8, the phrase “and/or” renders the claim indefinite because it is unclear which the limitations (e.g., just A, or just B, or both A and B) following the phrase are intended to be claimed.

Regarding claim 11, the term "its" is unclear because the limitation is silent with regard to what the term “its" is referred to.  “Its” can be referred to anything causing the claim to be indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203597808 U to Yu (“Yu”), in view of US 20150265093 A1 to Guo et al. (“Guo”). 

Regarding claim 1, Yu discloses, a machine (see foam making device in Fig. 1) for stirring a liquid food substance, such as milk or a milk-based substance, as a standalone machine or as a machine incorporated in a food processor such as a beverage maker e.g. a coffee maker, such machine comprising: 
a container (see cup body 1 in Fig. 1) defining a cavity (see annotated Fig. 1) with a bottom (see annotated Fig. 1) and a peripheral wall (see annotated Fig. 1) for containing the liquid food substance to be stirred (disclosed in para 0022 “the stirrer 6 to keep the balance of rotation, so as to realize the function of milk foaming”), the cavity extending generally along a generally upright central container axis (see annotated Fig. 1) and having a mouth (see top opening of the cup 1 covered by cup cover 3 in Fig. 1) for removing from the container the liquid food substance upon stirring (see Fig. 1); 
an impeller (see stirrer 6 in Fig. 1) comprising an impelling member (see annotated Fig. 2), which is configured to be rotated in the cavity against the liquid food substance about an impeller axis that is generally identical or generally parallel to the container axis (see annotated Fig. 1), the impelling member having for instance a processing surface for imparting a mechanical effect to the liquid food substance (disclosed in para 0022 “the stirrer 6 to keep the balance of rotation, so as to realize the function of milk foaming”); and 
the impelling member (see annotated Fig. 2) is configured to be spaced above the cavity's bottom by: 
a stirring distance when the impelling member is rotated at a stirring level at a high stirring speed about the impeller axis (disclosed in para 0022 “the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly”); and 
a resting distance when the impelling member stands still at a resting level, the stirring distance being greater than the resting distance (as disclosed in para 0022, the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly, hence, the stirrer 6 is inherently pushed downwardly when the stirrer 6 is not rotating, and the distance between the stirrer 6 and the bottom of the cup 1 is greater when the stirrer 6 is rotating comparing to the stirrer 6 is not rotating). 

Regarding claim 2, Yu discloses, wherein the impelling member is configured to be spaced above the cavity's bottom by a distance smaller than the maximum stirring distance, when it is rotated at a lower stirring level at a slower stirring speed about the impeller axis (as disclosed in para 0022, the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly, hence, the stirrer 6 is inherently pushed downwardly when the stirrer 6 is at slower speed than the higher speed, and the distance between the stirrer 6 and the bottom of the cup 1 is greater when the stirrer 6 is rotating at the higher speed comparing to the slower speed).

Regarding claim 3, Yu discloses, wherein the level of the impelling member above the cavity's bottom depends of the speed of the impelling member at which it is rotated about the impeller axis and/or depends of a viscosity of the liquid food substance that is being stirred (disclosed in para 0022 “the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly”)

Regarding claim 4, Yu discloses, comprising one or more travel stops (see top and bottom of ball 51) for preventing the impelling member from moving: above a maximum height when rotated (see Fig. 1, when the bottom of the round hole 61 is in contact with the bottom of the ball 51); and/or below a minimum height when standing still (see Fig. 1, when the bottom of the round hole 61 is not in contact with the bottom of the ball 51 and the top of the round hole 61 is in contact with the top of the ball 51) .

Regarding claim 5, Yu discloses, comprising a guide (see ball 51) for guiding the impelling member between the maximum stirring level and the resting level (see Fig. 1).

Regarding claim 6, Yu discloses,  wherein the impelling member is arranged to be driven automatically towards the cavity's bottom when the speed of rotation of the impelling member is lowered from the stirring speed towards stand still (as disclosed in para 0022, the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly, hence, the stirrer 6 is inherently pushed downwardly when the stirrer 6 is not rotating, and the distance between the stirrer 6 and the bottom of the cup 1 is greater when the stirrer 6 is rotating comparing to the stirrer 6 is not rotating).

Regarding claims 1-6, even though, in para 0022, Yu discloses, the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly, hence, the stirrer 6 is inherently pushed downwardly when the stirrer 6 is not rotating or rotating slowly, and the distance between the stirrer 6 and the bottom of the cup 1 is greater when the stirrer 6 is rotating comparing to the stirrer 6 is not rotating or rotating slowly, Yu does not explicitly disclose, the different speeds of the impeller such as maximum speed, slower speed. 
	Nonetheless, Guo teaches, a milk foaming device 100 comprises an impeller 51, wherein the rotating speed of the driving impeller 51 can be adjusted, thereby satisfying different needs (disclosed in para 0029).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date to modify the speed of the impeller of Yu wherein the speed is adjustable to maximum speed, or slower speed as taught and/or suggested by Guo in order to obtain the different distance of the impeller relative to the bottom of the container so as satisfying different needs as disclosed in para 0029 by Guo.

Regarding claim 7, Yu discloses, wherein the impelling member is driven by a motor (see motor 16 in Fig. 1).

Regarding claim 8, Yu discloses, wherein the motor has an output shaft (see driver 21 in Fig. 1) that is magnetically coupled to the impelling member (6) via the container bottom and/or peripheral wall for driving the impelling member (see magnets 13 of the stirrer 6, and magnets 22 of the host/bottom 2 in Fig. 1).

Regarding claim 9, Yu discloses, wherein the output shaft (21) drives an arrangement of driving magnetic elements (22), and wherein the impeller (6) has an arrangement of driven magnetic elements (13) that cooperate magnetically with the driving magnetic elements (22) so as to drive the impeller in rotation (disclosed in para 0022 “an agitator 6 is provided with a driven magnet 13 and driven magnets 13 are vertically placed, the host 2 is provided with a driver 21, a driver 21 is provided with a drive magnet 22, the drive magnet 22 is vertically placed, the driving magnet 22 is located below the driven magnet 13. stirrer 6 is provided with three or four or more pole vertically set driven magnet 13, driver 21 is also correspondingly set with three or four or more driven magnet drive magnet 13 attract 6 in the mixer 22. making operation, the motor 16 drives the driver 21 to rotate the stirrer of driven magnet 6 is 13 with the driver 21 in the driving magnet 22 of the attraction and drives the rotary agitator 6. and the high speed rotation of the driven magnet 13 and the driving magnet 22 instantly generates centrifugal force will push the stirrer 6 upwardly”).

Regarding claim 10, Yu discloses, wherein at least one driven magnetic elements (13) is a permanent magnet that is positioned to: generally face a first driving magnetic element (22) in a generally attraction orientation relative to the at least one driven magnetic element for driving thereof in rotation (see Fig. 2 and Fig. 3).

Regarding claim 11, Yu discloses, wherein the or each driven magnetic element (13) generates with: its corresponding first driving magnetic element (22) that is in a generally attraction orientation a cumulated attractive magnetic field; and its corresponding second driving magnetic element that is in a generally repulsion orientation a cumulated repulsive magnetic field (see Fig. 2 and Fig. 3).

Regarding claim 12, Yu discloses, wherein the impeller has a support (see annotated Fig. 2) that is relatively movable to the impelling member (see annotated Fig. 2, wherein the support is removable/movable relative to the impeller member as annotated in Fig. 2) and that is rotated to rotate the impelling member (see Fig. 1), the support having a drive surface, and/or peripheral upright guide surface that is rotated to rotate the impelling member (see Fig. 2, wherein the impeller is rotated by the support as they are attached to each other).

    PNG
    media_image1.png
    431
    376
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    493
    media_image2.png
    Greyscale

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yu (CN 103099542 A) discloses, a household appliance, in particular a milk foam pot, milk-foam pot comprises a host, a cup body and a cup cover, the driver in the host is provided with a driving magnet, motor drives the driver to rotate. the cup body is put on the host machine and cup cover set on the cup body, cup cover and one end of the connecting rod end joint, another end of the connecting rod is provided with a stirrer. when the cup cover in the cup opening, the cup cover is tightly matched with the sealing ring and the cup body inner wall, the set driver position of the stirrer and the main machine on the cup cover connection rod in corresponding up and down, so as to ensure the driven magnet position up and down corresponding with the driving magnet position, so it is convenient for the stirrer is taking and placing and cleaning of inside of the kettle body. the stirrer is completely separated with the kettle body, so it not only makes the kettle body convenient to clean, but also the residual milk in the pot body thoroughly cleaned. corresponding driving magnet and driven magnet and pole to the opposite, the driver drives the stirrer to rotate through magnetic force principle is more stable, there is no driving invalid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761